[Cite as Posner v. Cleveland, 2011-Ohio-3071.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                    No. 95997




                                 JEFFREY POSNER
                                                       PLAINTIFF-APPELLANT

                                                 vs.

                              CITY OF CLEVELAND
                                                       DEFENDANT-APPELLEE




                                          JUDGMENT:
                                           AFFIRMED



                                  Civil Appeal from the
                         Cuyahoga County Court of Common Pleas
                                  Case No. CV-724353

        BEFORE:           S. Gallagher, J., Blackmon, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: June 23, 2011
ATTORNEY FOR APPELLANT

Jeffrey P. Posner
Jeffrey P. Posner, LLC
3393 Norwood Road
Shaker Heights, Ohio 44122


ATTORNEYS FOR APPELLEE

Robert J. Triozzi
Director of Law
City of Cleveland
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114-1077

Mark R. Musson
Assistant Director of Law
City of Cleveland
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114-1077




SEAN C. GALLAGHER, J.:

      {¶ 1} Appellant Jeffrey Posner appeals the decision of the trial court in Cuyahoga

County Common Pleas Court Case No. CV-724353, affirming an administrative decision of

the Cleveland   Municipal Court’s Parking Violations Bureau, Photo Safety Division

(“PVB”).   For the following reasons, we affirm the decision of the trial court.
       {¶ 2} The administrative hearing officer found Posner civilly liable for a speeding

violation pursuant to Cleveland Codified Ordinances (“C.C.O.”) 413.031.           That ordinance

establishes the automated, traffic enforcement system for appellee, the city of Cleveland

(“Cleveland”).     On January 6, 2010, Posner was notified of a speeding violation that occurred

on December 18, 2009.       A mobile automated traffic camera recorded Posner driving at 40

m.p.h., in a 25 m.p.h. zone.         Posner requested a hearing before the PVB.             After

unsuccessfully challenging the ticket administratively, Posner filed an appeal to the trial court,

which affirmed the decision of the hearing officer.     This appeal of the trial court’s decision

timely followed.

       {¶ 3} We note that Posner raised        similar issues in several other cases stemming

from separate automated enforcement citations. Cleveland v. Posner, 188 Ohio App.3d 421,

2010-Ohio-3091, 935 N.E.2d 882        (“Posner I”); Cleveland v. Posner, Cuyahoga App. No.

94689, 2010-Ohio-5368 (“Posner II”); Cleveland v. Posner, Cuyahoga App. No. 95301,

2011-Ohio-1370 (“Posner III”). This court reversed Posner I and II based on the failure to

consider his “unconstitutional as applied” arguments and Posner III for the failure to hold the

required evidentiary hearing pursuant to R.C. 2506.03(B).

       {¶ 4} In this case, Posner raises five assignments of error for our review.

       “I. The court below erred in failing to address Appellant’s arguments.

       “II. The procedure utilized below allowed conviction upon insufficient and
       improperly allowed evidence.
       “III. The procedure below violated appellant’s due process rights by
       providing for conviction upon improperly allowed evidence without the right
       to confront actual witnesses and compel appearance and testimony.

       “IV. Judgment should be entered for appellant pursuant to City of Cleveland
       v. Barnes, Cuy. Co. C.A. 94502 (12/16/10) [sic].

       “V. The parking violations bureau lacked jurisdiction to enter an order of
       liability and its decision must be vacated and/or reversed.”

       {¶ 5} This court reviews administrative appeals under an abuse-of-discretion standard.

 Cleveland v. Posner, 188 Ohio App.3d 421, 2010-Ohio-3091, 935 N.E.2d 882, ¶ 12.            The

standard of review is limited to reviewing the judgment of the trial court on questions of law.

Id. at ¶ 11.       We do not review any findings of fact or weigh the evidence in administrative

appeals.     Id.   To the contrary, when a party appeals an administrative agency’s decision to

the trial court, that court “considers the ‘whole record,’ including any new or additional

evidence admitted under R.C. 2506.03, and determines whether the administrative order is

unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the

preponderance of substantial, reliable, and probative evidence.”       Id. at ¶ 10.

       {¶ 6} In his first assignment of error, Posner argues that the trial court

“rubber-stamped” the hearing officer’s decision without actually determining the due process

or evidentiary issues.      He asks this court to remand the case to the trial court for a “real

decision.”     We find this assignment of error to be without merit.
         {¶ 7} Posner has not identified any error upon which to base the speculative argument

that the trial court did not review the briefs filed.     The trial court is not required to issue a

detailed opinion. 3910 Warrensville Ctr., Inc. v. City of Warrensville Hts. (1984), 20 Ohio

App.3d 220, 222, 485 N.E.2d 824.            We must presume the regularity of the proceedings

below.     Id.   Posner has not identified any part of the record substantiating his first

assignment of error, and we find no basis to conclude that the trial court did not engage in an

independent      review.    The parties filed briefs, and the trial court thereafter issued a decision.

Posner’s first assignment of error is accordingly overruled.

         {¶ 8} Posner’s second and third assignments of error assert the single argument that

the hearing officer and trial court relied on improper evidence in finding Posner liable for the

civil traffic infraction.   Both of these assignments of error address evidentiary rules allegedly

infringing on Posner’s due process rights.         His second and third assignments of error are

without merit.

         {¶ 9} Posner first challenges the hearing officer’s decision to admit the electronic

evidence from the mobile unit that photographed his vehicle speeding.           He argues this alone

compelled the trial court to reverse the hearing officer’s decision because the admission of

evidence violated his due process rights and could not be used as a basis for a valid decision.

He further argues that he was entitled to evidentiary and due process protections; that the

evidence used against him was unsworn, unscientific, and not authenticated; and the hearing
officer failed to provide him the right to confront or call witnesses. These arguments

essentially challenge the constitutionality of the ordinance establishing an automated traffic

enforcement system. The procedures Posner identifies as eroding his due process rights are

established by C.C.O. 413.031.

       {¶ 10} Before addressing Posner’s substantive arguments, we note that Posner has

already unsuccessfully raised these issues in Posner III.     He further never clearly indicates

whether his arguments challenge the constitutionality of C.C.O. 413.031 on its face or “as

applied.”   Our jurisdiction is limited to addressing any “as applied” constitutional challenges.

 Any argument addressing the facial validity of an ordinance is beyond the scope of an

administrative appeal. Posner III at ¶ 16.

       {¶ 11} We have previously held that C.C.O. 413.031 creates a civil liability for the

infringement of traffic laws.    Posner III at ¶ 19.     Strict rules of evidence applicable to

courts of law do not apply at administrative hearings.     The contents of the tickets constitute

prima facie evidence establishing civil liability.       C.C.O. 413.031(k).      Other evidence,

including hearsay, “admissible in administrative hearings is defined as follows: (1) ‘Reliable’

evidence is dependable; that is, it can be confidently trusted. In order to be reliable, there must

be a reasonable probability that the evidence is true. (2) ‘Probative’ evidence is evidence that

tends to prove the issue in question; it must be relevant in determining the issue. (3)
‘Substantial’ evidence is evidence with some weight; it must have importance and value.”

(Internal citations and quotations omitted.) Posner III at ¶ 27.

       {¶ 12} Defendant argued in Posner III that there was insufficient evidence to establish

liability because the evidence relied on by the hearing officer was inadmissible, because of its

being “unsubstantiated or authenticated by any testimony” and based on hearsay.            Posner

further argued that there was “no evidence of the underlying reliability of the science and

equipment” used in the automated system. The Posner III court held “[t]he evidence used

against defendant at the administrative hearing was the notice of liability for speeding, the

[automated traffic enforcement camera’s] photographs, and the logbook showing the

[automated traffic enforcement camera’s] calibration. Given the relaxed standards of evidence

in administrative hearings, this evidence [was] certainly probative and substantial as to

whether defendant was speeding.”      Id. at ¶ 28.    We also found no merit to his arguments

relating to the scientific reliability of the automated system.    Evidentiary formalities are not

required to admit expert testimony in administrative hearings.     Id.

       {¶ 13} In the current case, Posner recycles the arguments advanced in Posner III.

Following our precedent, we again find Posner’s arguments to be without merit.          The same

evidence relied on by the trial court in Posner III is present in the current case.           The

administrative record includes the notice of liability, pictures of Posner’s car from the

automated camera depicting its speed, and the mobile unit’s deployment log and certification.
The trial court did not abuse its discretion in finding that the hearing officer’s decision was

supported by the preponderance of substantial, reliable, and probative evidence.

       {¶ 14} In addition, Posner argues that he was prohibited from calling witnesses at the

PVB hearing thereby “handcuffing” his ability to present a defense.         The trial court, when

hearing an administrative appeal, is confined to the transcript of proceedings unless it appears

on the face of the transcript or by affidavit of the appellant that one of the five following

exceptions applies: (1) the transcript does not contain all information proffered at the hearing;

(2) the appellant was not permitted to offer and examine or cross-examine witnesses; (3) the

testimony was not given under oath; (4) the officer or agency lacked,        or refused to invoke,

the power of subpoena; or (5) the officer or body failed to file with the transcript, conclusions

of fact supporting the final order.    R.C. 2506.03(A).     If any of those apply, the trial court

must hold an evidentiary hearing and may rely on such evidence in its final determination.

R.C. 2506.03(B).

       {¶ 15} Even if we assume Posner was procedurally barred from calling witnesses at the

administrative level, the language of R.C. 2506.03(B) allows, and even mandates, that Posner
                     1




       1
           Posner never established a record on whether he was prohibited from calling witnesses at
the PVB hearing, and there is no transcript available for our review. Posner identified the need to
supplement the record with the trial court and requested a hearing. However, he failed to assign
error to any failure to hold this hearing pursuant to R.C. 2506.03(B). We therefore will not address
his argument from the standpoint that he was prohibited from supplementing the evidentiary record.
We can only address his argument from the standpoint that the hearing officer prohibited Posner from
calling witnesses to testify at the PVB hearing.
be allowed to supplement the record with such testimony.           Posner’s inability to subpoena

witnesses to testify at the PVB hearing, therefore,      does not violate his due process rights.

He has the right to subpoena witnesses at the trial court level, thereby satisfying any concerns

raised by Posner.    For the foregoing reasons, Posner’s second and third assignments of error

are without merit.

       {¶ 16} Posner argues, in his fourth assignment of error, that we must reverse the

decision of the trial court based on Cleveland v. Barnes, Cuyahoga App. No. 94502,

2010-Ohio-6164. In Barnes, this court held that Cleveland’s mobile radar units are required

to physically post warning signs ahead of the mobile unit pursuant to the plain meaning of

C.C.O. 413.031(g), even if the signs are themselves portable.      The current case arises from a

mobile unit. Barnes stands for the proposition that mobile units must post warning signs.

Posner failed to argue the absence of warning signs in his case.     More to the point, there is no

evidence within the record to even reach this conclusion.        It is incumbent upon Posner to

articulate the reasons supporting assigned errors.     App.R. 16(A).    Our decision in Barnes is

predicated on a factual issue.      Nothing in the current record indicates the absence of a

warning sign on the day the ticket was issued.       A blanket citation to Barnes does not, in and

of itself, compel a reversal.   We therefore must overrule Posner’s fourth assignment of error.

       {¶ 17} Finally, Posner was granted leave to file a supplemental brief and assignment of

error, which challenges the PVB’s jurisdiction to find motorists liable for traffic infractions.
Posner attached a copy of a memorandum of peremptory and alternative writs of prohibition

and mandamus filed in an unrelated case in front of the Ohio Supreme Court.              Posner
                                                                                     2




incorporated the arguments made in the brief by reference, but failed to identify any

connection to the facts of the current case.   Posner summed up the supplemental assignment

of error as follows: “The Parking Violations Bureau has no jurisdiction to review tickets issued

in this case: pursuant to ORC Ch. 4521, and sec. 4521.04 and .05 [sic], the PVB has

jurisdiction only over ‘civil’ ‘parking’ and ‘standing’ violations.”    In other words, C.C.O.

413.031 impermissibly conflicts with R.C. 4521.04 and 4521.05 by usurping the legislature’s

exclusive constitutional power to determine jurisdiction and therefore is facially

unconstitutional.   This court is without jurisdiction, within the confines of an administrative

appeal, to resolve constitutional issues challenging the facial validity of an ordinance. Posner

III at ¶ 16.   Posner’s fifth assignment of error is overruled.

       {¶ 18} The judgment of the trial court is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.




       2
            The Ohio Supreme Court dismissed the original action without opinion. State ex rel.
Christoff v. Turner, 05/04/11 Case Announcements, 2011-Ohio-2055.
       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




SEAN C. GALLAGHER, JUDGE

PATRICIA ANN BLACKMON, P.J., and
KENNETH A. ROCCO, J., CONCUR